YATES, Presiding Judge,
concurring specially.
The district court had subject-matter jurisdiction to enforce the support order. Sharp v. Sharp, 578 So.2d 1320 (Ala.Civ.App.1990)(actions to enforce support obligations may be brought in the district court). However, the district court lost jurisdiction to entertain the husband’s postjudgment motion when it failed to rule on the motion within 14 days. Rule 59.1(dc), Ala. R. Civ. P. See Veteto v. Yo-cum, 794 So.2d 1117 (Ala.Civ.App.2000) (the district court had 14 days to rule on a *889postjudgment motion). Therefore, I agree that the appeal should be dismissed.